5 Ill. App. 3d 64 (1972)
283 N.E.2d 98
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JAMES E. MURRY, Defendant-Appellant.
No. 56500.
Illinois Appellate Court  First District.
April 3, 1972.
*65 Tully and Roddy, of Chicago, for appellant.
William J. Scott, Attorney General, of Springfield, and Edward V. Hanrahan, State's Attorney, of Chicago, (James B. Zagel, Assistant Attorney General, and Robert A. Novelle and Arthur Belkind, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgment affirmed.